DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas A. Stokes (Registration No. 77,206) on April 21, 2021.

The application has been amended as follows: 

13. (currently amended) A memory device comprising: 
one or more memory banks configured to store data; and 
a command address input circuit configured to receive command address signals to access the one or more memory banks, wherein the command address input circuit comprises one or more input buffers configured to receive the command address signals, a voltage reference signal, and a mode signal, 

wherein the one or more input buffers are configured to operate at a first current when the mode signal is not asserted, and the one or more input buffers are configured to operate at a second current when the mode signal is asserted, wherein the first current is greater than the second current, 
wherein, when the mode signal is asserted, the one or more input buffers are configured to skip one or more clock cycles while receiving the command address signals or comparing the command address signals 

20. (currently amended) A method comprising: 
receiving, at a memory device, a mode signal; 
engaging, at the memory device, one of a first mode of operation or a second mode of operation based at least on the mode signal; 
decreasing a bias current of an input buffer of the memory device when the second mode of operation is engaged; and 
in response to the second mode of operation being engaged, skipping one or more clock cycles while receiving the command address signals or comparing the command address signals 

REASONS FOR ALLOWANCE

In regards to claim 1, the prior art of record failed to teach the entirety of “the one or more input buffers are configured to operate under a first bias current when the memory device is in the first mode of operation and configured to operate under a second bias current when the memory device is in the second mode of operation, and wherein the first bias current is greater than the second bias current, wherein the memory device is configured to operate in conjunction with a clock signal, wherein the clock signal has a clock frequency, and wherein the clock frequency is faster in the second mode of operation than in the first mode of operation.”, nor would it have been obvious. Prior art Eto teaches every aspect of the aforementioned limitation except the underlined portion, in which prior art Eto teaches the clock frequency being faster in the first mode of operation than in the second mode of operation, which is the opposite teaching of the underlined portion of the limitation. In regards to clam 13, the prior art of record fails to teach the entirety of “wherein the one or more input buffers are configured to operate at a first current when the mode signal is not asserted, and the one or more input buffers are configured to operate at a second current when the mode signal is asserted, wherein the first current is greater than the second current, wherein, when the mode signal is asserted, the one or more input buffers are configured to skip one or more clock cycles while receiving the command address signals or comparing the command address signals” nor would it have been obvious. Specifically, the prior art of record does not teach skipping one or more clock cycles while receiving the command address signals or comparing the command address signals, when the mode signal is asserted, in which the mode signal determines a first and second current. In regards to clam 20, the prior art of record fails to teach the entirety of in response to the second mode of operation being engaged, skipping one or more clock cycles while receiving the command address signals or comparing the command address signals. Specifically, the prior art of record does not teach skipping one or more clock cycles while receiving the command address signals or comparing the command address signals, in response to the second mode of operation being engaged, in which the second mode of operation decreases a bias current of an input buffer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139